Sharpstein, J.:
We think that the Court erred in charging the jury that a locator of a mining claim must not only observe the law of Congress which requires that “ten dollars’ worth of labor shall be performed or improvements made each year for each one hundred feet in length along the vein, until a patent shall have been issued therefor,” but also the local regulations of the miners of the district, which require “that work shall be done every sixty days on the claim.”
According to the law of Congress, a locator- would forfeit his claim if he did not each year perform work or make improvements of the value of ten dollars for each hundred feet of the vein. But by the local regulations, he would forfeit it if he did not perform some work on it every sixty days. It seems to us that there is a clear conflict between the law and the regulations. And if there is, it is conceded that the law must prevail.
Order denying motion for new trial reversed.
Myrick, J., Morrison, C. J., and Thornton, J., concurred.